Kane, J. P., and Weiss, J.,
dissent and vote to affirm in the following memorandum by Kane, J. P. Kane, J. P. (dissenting). After reviewing the uncontroverted facts, the board determined that claimant is not entitled to benefits during his period of confinement. Although claimant concedes that a claimant is not entitled to compensation during a period of imprisonment upon conviction of a crime (see Matter of Packard v Sperry & Sons, 39 AD2d 622, 623), he argues that the board erroneously applied this rule to his case since he was acquitted. The majority agrees. We, however, find the board’s application of the above-cited rule reasonable. Indeed, claimant admittedly committed two murders and was ordered to be confined to a hospital for the criminally insane for a period of 10 years. The decision should, therefore, be affirmed.